          Case 1:20-cr-00213-MKV Document 74 Filed 06/01/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 1, 2020

VIA ECF                                                                         USDC SDNY
                                                                                DOCUMENT
The Honorable Mary Kay Vyskocil                                                 ELECTRONICALLY FILED
United States District Judge                                                    DOC #:
Southern District of New York                                                   DATE FILED: 6/1/2020
500 Pearl Street
New York, New York 10007

       RE:     United States v. Nazeem Francis, et al., 20 Cr. 213 (MKV)

Dear Judge Vyskocil:

        The Government respectfully writes with the consent of all counsel to request an
adjournment of the telephonic conference scheduled for June 3, 2020 due to pandemic-related
logistical obstacles, namely the fact that the incarcerated defendants will not be able to participate
and challenges faced by counsel in fully conferring with their clients regarding the conference.
The parties propose the conference be rescheduled for a date in approximately 60 days. Should
courthouse operations fail to normalize by the date of the new conference such that the incarcerated
defendants can be produced in person, the Government would respectfully request that the Court
schedule a teleconference or videoconference that would allow the incarcerated defendants to
participate remotely.

        In light of this request for an adjournment, the Government respectfully provides the
following status report: The Government made an initial discovery production in early April
consisting of approximately 250 gigabytes of data, primarily including controlled buy reports,
surveillance videos, phone extractions, social media accounts, police reports, and recorded prison
calls. Within the next 60 days, the Government expects to make an additional production
consisting of additional surveillance videos, phone extraction reports, and social media accounts.
Moreover, the capital case decisional process has not yet resolved. Accordingly, the Government
respectfully submits that an exclusion of time under the Speedy Trial Act from June 3, 2020
through the next conference date would serve the ends of justice outweighing the interest of the
public and the defendants in a speedy trial, as it would allow defense counsel to continue reviewing
               Case 1:20-cr-00213-MKV Document 74 Filed 06/01/20 Page 2 of 2



     discovery and determining what motions they may wish to bring. Defense counsel do not object
     to the exclusion of time.



                                                             Respectfully submitted,

                                                             GEOFRREY S. BERMAN
                                                             United States Attorney


                                                       By:       /s/
                                                             Allison Nichols
                                                             Jamie Bagliebter
                                                             Assistant United States Attorneys
                                                             (212) 637-2366 / 2236


     cc:     All defense counsel (via ECF)




GRANTED. The Initial Conference in this case is adjourned from June 3, 2020 to August 12, 2020 at
11:00AM. Time under the Speedy Trial Act is excluded until the August 12 conference. The Court finds that
for the reasons listed in this letter, the ends of justice served by allowing discovery, review of materials by
defendants, and analysis of potential motions outweigh the interests of public and Defendants in a speedy trial,
especially in light of the complications presented by the COVID-19 pandemic. The Court also notes the
Standing Order of the Chief Judge of this Court regarding COVID-19 continuances, which suspends time under
the Speedy Trial Act until June 15, 2020, and orders that other continuances as a result of COVID-19 will result
in exclusion of time. See Standing Order, 20-mc-196. SO ORDERED.

                                                      6/1/2020
